DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Reference numeral 212 is used for both the ignitor and adapter sub (paragraphs 0022-0023, 0030, and 0033).  
Appropriate correction is required.
Claim Objections
Claims 8 and 13 are objected to because of the following informalities:  both claims recite the word “treads”, which should most likely be “threads”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the upper section" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210262302 to Flores Perez et al.
Regarding claim 1, Flores Perez discloses a setting tool for setting an auxiliary tool in a well, the setting tool comprising: an adaptor sub for affixing an ignitor 23; an inner mandrel 20 having an upper section and a lower section, the upper section having an internal chamber 21 suitable for housing a power charge 22, and the lower section configured to connect to an adapter sub 51 for affixing the auxiliary tool; a barrel piston having slidably engaged inner 28 and outer 25 sections; an actuation chamber located between the upper section of the inner mandrel and the outer section of the barrel piston (see the area outside of port 26 in fig. 2); and a first port 26 located on the upper section of the inner mandrel, wherein the first port is part of a fluid communication passage between the internal chamber and the actuation chamber, wherein activation of the power charge by the ignitor causes gas to pressurize the actuation chamber and the inner section of the barrel piston to stroke downward to set the auxiliary tool in the well (see figs. 2-3; paragraphs 0019-0022).
Regarding claim 2, the setting tool of claim 1, wherein the upper section of the inner mandrel, the inner section 28 of the barrel piston, and the outer section 25 of the barrel piston are concentrically positioned, in this order, prior to activation (see fig. 2).
Regarding claim 3, the setting tool of claim 1, wherein the setting tool contains no hydraulic fluid (Flores Perez does not show or disclose any hydraulic fluid in the tool).
Regarding claim 11, the setting tool of claim 1, wherein the first port is formed in a lip of the upper section of the inner mandrel (see figs. 2-3).
Claim(s) 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20040216868 to Owen.
Owen discloses a method for using a setting tool in a casing, the method comprising: lowering the setting tool into the casing 8; igniting a power charge 94 located inside an inner mandrel 86 of the setting tool; directing a pressured gas generated by the ignited power charge between an inner section 88 and an outer section 76 of a barrel piston; actuating the inner section with the pressured gas so that the inner section moves relative to the outer section; and setting an auxiliary tool 14 attached to the setting tool when the inner section is fully stroked, wherein an actuation chamber 104 located between the inner mandrel and the outer section of the barrel piston is configured to receive the pressured gas from an internal chamber of the inner mandrel, through a slot 96 that extends transversal with respect to a thread (at collar 64) of the upper section of the inner mandrel (figs. 1-2; paragraphs 0012-0017).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Perez et al in view of Applicant’s Admitted Prior Art (hereafter, AAPA).
Flores Perez does not specifically teach that there is a manual back-off for gas bleeding in the adapter sub, although there appears to be one shown in the upper portion of mandrel 20 in figures 4-5.
AAPA teaches a setting tool and adapter sub similar to that of Flores Perez, wherein there is a manual back-off 140 for gas bleeding in the adapter sub (fig. 1 and 0006).  It would have been obvious to one of ordinary skill in the art, having the teachings of Flores Perez and AAPA before him prior to the effective filing date of the claimed invention, to modify the tool taught by Flores Perez to include the manual back-off of AAPA, in order to obtain the predictable result of being able to release the high pressure gas from the tool after the charge is ignited.
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Perez et al in view of US 20190368293 to Covalt et al.
Flores Perez teaches the setting tool from claim 1 above, but does not specifically teach that it is self-venting, or that a venting mechanism is located between the inner section and the outer section of the barrel piston, the venting mechanism being configured to allow the pressured gas from the activation chamber to escape outside the setting tool, wherein the venting mechanism is closed when the inner section is not actuated, and the venting mechanism is open when the inner section is fully stroked.
Covalt teaches a setting tool similar to the of Flores Perez, wherein it is further taught that it is self-venting, and that a venting mechanism (via undercuts, slots 130, and the loss of o-rings due to pressure) is located between the inner section 110 and the outer section 102 of the barrel piston, the venting mechanism being configured to allow the pressured gas from the activation chamber to escape outside the setting tool, wherein the venting mechanism is closed when the inner section is not actuated, and the venting mechanism is open when the inner section is fully stroked (see figs. 2-4; paragraphs 0037-0038).  It would have been obvious to one of ordinary skill in the art, having the teachings of Flores Perez and Covalt before him prior to the effective filing date of the claimed invention, to modify the setting tool taught by Flores Perez to include the self-venting mechanism of Covalt, in order to obtain the predictable result that the setting tool assembly self-bleeds the power charge gases, therefore the setting tool isn't pressurized with 10-20 ksi of gas when it is removed from the wellbore, as taught by Covalt.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Perez et al in view of US 11021923 to Mulhern et al.
Flores Perez teaches the setting tool of claim 1 above, but does not specifically teach what the length is.
Mulhern teaches a downhole tool similar to that of Flores Perez, wherein the tool has an inner mandrel with upper and lower ends for housing a power charge 55 or 57 (figs. 14A-14C).  It is further taught that the length of the tool is between 10 to 36 inches, wherein the claimed 22.5 inches or less is encompassed in the range (see claim 9 of Mulhern).  It would have been considered obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the tool of Flores Perez to be within 10-22.5 inches since such a modification would have involved a mere change in the size of a component, and Mulhern teaches this size range is well-known in the art. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 13-15 and 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Perez et al in view of Owen.
Regarding claim 13, Flores Perez teaches a setting tool for setting an auxiliary tool in a well, the setting tool comprising: an inner mandrel 20 having an upper section and a lower section, the upper section having an internal chamber 21 configured to house a power charge 22; a barrel piston enclosing the upper section of the inner mandrel, the barrel piston having (1) an outer section 25 fixedly attached to the upper section, and (2) an inner section 28 slidably inserted between the outer section and the upper section; and an actuation chamber (see the area outside of port 26 in fig. 2) located between the upper section of the inner mandrel and the outer section of the barrel piston and configured to receive a pressured gas from the internal chamber, through a slot 27 (see figs. 2-3; paragraphs 0019-0022).
However, it is not specifically taught that outer section 25 is fixedly attached to the upper section with a thread, wherein the slot extends transversal to the thread of the upper section of the inner mandrel.
Owen teaches that the upper section of the inner mandrel has threads to attach to collar 64, wherein the slot 96 extends transversal with respect to the thread of the upper section (fig. 1).  It would have been obvious to one of ordinary skill in the art, having the teachings of Flores Perez and Owen before him prior to the effective filing date of the claimed invention, to modify the upper section of the inner mandrel and the outer section of the piston taught by Flores Perez to include the threads of Owen, in order to obtain the predictable result of having a means of positive attachment between the two elements, said means being notoriously known to those of ordinary skill in the art.
Regarding claim 14, the setting tool of claim 13, further comprising: a first port 26 located on the upper section of the inner mandrel, wherein the first port is fluidly connected to a first end of the slot 27 (fig. 2-3 of Flores Perez).
Regarding claim 15, the setting tool of claim 14, wherein the first port is formed in a lip of the upper section of the inner mandrel (see figs. 2-3 of Flores Perez).
Regarding claim 17, the setting tool of claim 13, further comprising: an adaptor sub (6 or 23) attached to an upper end of the inner mandrel; and an adjuster sub (50 or 51) attached to a lower end of the inner mandrel (fig. 2 of Flores Perez).
Regarding claim 18, the setting tool of claim 17, further comprising: an ignitor 23 located in the adaptor sub; and the power charge located in the internal chamber, wherein activation of the power charge by the ignitor causes gas to pressurize the actuation chamber and the inner section of the barrel piston to stroke downward to set the auxiliary tool in the well (see figs. 2-3 of Flores Perez).
Regarding claim 19, the setting tool of claim 13, wherein the upper section of the inner mandrel, the inner section 28 of the barrel piston, and the outer section 25 of the barrel piston are concentrically positioned, in this order, prior to activation (see fig. 2 of Flores Perez).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores Perez et al in view of Owen as applied to claim 13 above, and further in view of Covalt.
Flores Perez/Owen teaches the setting tool from claim 13 above, but does not specifically teach that a venting mechanism is located between the inner section and the outer section of the barrel piston, the venting mechanism being configured to allow the pressured gas from the activation chamber to escape outside the setting tool, wherein the venting mechanism is closed when the inner section is not actuated, and the venting mechanism is open when the inner section is fully stroked.
Covalt teaches a setting tool similar to the of Flores Perez/Owen, wherein it is further taught that it is self-venting, and that a venting mechanism (via undercuts, slots 130, and the loss of o-rings due to pressure) is located between the inner section 110 and the outer section 102 of the barrel piston, the venting mechanism being configured to allow the pressured gas from the activation chamber to escape outside the setting tool, wherein the venting mechanism is closed when the inner section is not actuated, and the venting mechanism is open when the inner section is fully stroked (see figs. 2-4; paragraphs 0037-0038).  It would have been obvious to one of ordinary skill in the art, having the teachings of Flores Perez/Owen and Covalt before him prior to the effective filing date of the claimed invention, to modify the setting tool taught by Flores Perez/Owen to include the self-venting mechanism of Covalt, in order to obtain the predictable result that the setting tool assembly self-bleeds the power charge gases, therefore the setting tool isn't pressurized with 10-20 ksi of gas when it is removed from the wellbore, as taught by Covalt.
Allowable Subject Matter
Claims 6, 8-10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674